Case: 12-30768       Document: 00512220885         Page: 1     Date Filed: 04/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 25, 2013
                                     No. 12-30768
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANK BOATSWAIN,

                                                  Petitioner-Appellant

v.

RICARDO MARTINEZ,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-388


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Frank Boatswain, federal prisoner # 73907-053, appeals the dismissal for
failure to state a claim of his 28 U.S.C. § 2241 petition, challenging his
disciplinary conviction and resulting loss of good-time credits. We review the
district court’s dismissal de novo. Garland v. Roy, 615 F.3d 391, 396 (5th Cir.
2010).
       As he did below, Boatswain argues that his prison disciplinary proceedings
failed to comport with due process. If his brief is liberally construed, he also

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30768    Document: 00512220885      Page: 2   Date Filed: 04/25/2013

                                  No. 12-30768

contends, for the first time, that his Eighth Amendment rights were violated, but
this court will not consider the newly raised claim. See Wilson v. Roy, 643 F.3d
433, 435 n.1 (5th Cir. 2011), cert. denied, 132 S. Ct. 1062 (2012).
      Boatswain’s primary argument is that the failure to follow the prison rules
regarding the timing of issuing notice of the disciplinary charges and holding a
hearing violated his due process rights. However, the prison’s “failure to follow
its own procedural regulations does not establish a violation of due process”
absent some showing of resulting prejudice. Jackson v. Cain, 864 F.2d 1235,
1251 (5th Cir. 1989); see Hallmark v. Johnson, 118 F.3d 1073, 1080 (5th Cir.
1997). Boatswain does not demonstrate that he was prejudiced by the lack of
notice within 24 hours of staff becoming aware of the incident or by the two-day
delay in his initial hearing before the Unit Disciplinary Committee (UDC),
specifically failing to argue that his ability to defend against the charges was
impeded as a result. His conclusional assertion that the charges against him
became void upon the expiration of the 24-hour notice period is insufficient to
show the requisite prejudice. See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir.
1990). Moreover, his own pleadings establish that he received notice of the
charges against him more than 24 hours before his disciplinary hearing and was
provided the opportunity to be heard at both the initial UDC hearing and the
subsequent disciplinary hearing, at which he gave a statement in defense of the
charges. Boatswain thus received all of the process to which he was entitled,
and his due process rights were not violated by the prison’s failure to adhere
strictly to the non-mandatory time limits stated in its rules. See generally
Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445 (1985); Wolff v.
McDonnell, 418 U.S. 539 (1974).
      Similarly unavailing is Boatswain’s contention that his is actually
innocent of the charged violations. The district court correctly concluded that
there was “some evidence” in the record to support the disciplinary conviction,
including the incident report, the photographic evidence of the seized

                                        2
    Case: 12-30768    Document: 00512220885     Page: 3   Date Filed: 04/25/2013

                                 No. 12-30768

contraband, the transcripts of Boatswain’s prison phone calls, and Boatswain’s
own admission to having committed the charged violations. See Hill, 472 U.S.
at 455; Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).
      The district court’s judgment is AFFIRMED.




                                       3